Citation Nr: 9934475	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
fracture of the transverse process of the third lumbar (L3) 
vertebra, with radiographic evidence of degenerative 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from October 1954 to August 
1969 and from July 1970 to October 1980.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a January 1994 rating decision by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted the veteran's claim of entitlement to a 
compensable evaluation for the residuals of a fracture of the 
L3 transverse process with x-ray evidence of degenerative 
arthritis, and assigned a 10 percent rating.

In March 1999, the RO granted an additional increase to 20 
percent.  The veteran is generally presumed to be seeking the 
maximum available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
In this case, the veteran has continued to express 
dissatisfaction with the disability rating assigned.

This case was previously before the Board in both August 
1997, December 1998, and July 1999.  On those occasions, it 
was remanded to the RO for additional development.  The case 
is again before the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal pertaining to the back has been 
requested or obtained.  

2.  The veteran's back disability results in no more than 
moderate impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a fracture of the transverse process of the 
third lumbar (L3) vertebra, with radiographic evidence of 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.10, 4.40, 4.45, 4.59, Diagnostic Code 5010-5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation is well grounded 
within the meaning of the statutes and judicial construction.  
See 38 U.S.C.A. § 5107(a) (West 1991).  When a veteran claims 
that he has suffered an increase in disability, or that the 
symptoms of his disability are more severe than is 
contemplated by the currently assigned rating, that claim is 
generally considered well grounded.  Bruce v. West, 
11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  Since the claim of 
entitlement to an increased evaluation is well grounded, VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a). 
All of the facts have been properly developed, and the Board 
may now proceed to disposition on the merits.

Factual Background:  During service, the veteran sustained a 
fall and L3 was fractured.  A rating decision dated in March 
1981 granted service connection at a noncompensable rate for 
fracture, L3, transverse process, under Diagnostic Code (DC) 
5299.  In April 1983, VA outpatient treatment records show 
the assessments of mild degenerative joint disease of the 
lumbosacral spine with no evidence of herniated nucleus 
pulposus or spinal stenosis.  

The veteran sought to reopen his claim for an increased 
rating in May 1993.  It is from subsequent rating decisions 
that the current appeal ensued.  

VA outpatient treatment records dated in April, May and June 
1992 show that the veteran complained of intermittent low 
back pain, which had worsened over the previous 3-6 months.  
Physical examination revealed no spinal tenderness or spasm.  
Flexion was noted to be good.  The assessment was 
exacerbation of chronic low back pain.  

The veteran was afforded a VA examination in June 1993.  The 
veteran reported that he needed to use a stabilizer on a 
daily basis in order to stand up in the morning.  When he 
bent over and straightened up, he got low back pain.  Pain 
was aggravated with prolonged sitting and standing as well as 
with weather changes.  The veteran was employed at the United 
States Post Office.  

Physical examination of the lumbosacral spine showed a normal 
curvature.  There was no evidence of muscular atrophy or 
swelling.  There was slight tenderness on deep pressure at 
the paraspinalis muscle at L2 and L3.  Gait and posture were 
normal; the veteran was able to do heel and toe walking.  
Straight leg raising was negative at 75 degrees, bilaterally.  
There was no sensory deficit to pinprick and touch.  Knee and 
ankle jerks were present.  Forward flexion of the low back 
was to 90 degrees; backward extension was to 15 degrees; 
bilateral lateral flexion was to 15 degrees; and bilateral 
rotation was to 30 degrees.  An X-ray of the lumbosacral 
spine in July 1993 demonstrated degenerative changes with 
disk space narrowing and end-plate sclerosis between L1-2 
vertebral bodies; prominent ventral osteophyte formation was 
seen in that area.  The remainder of the vertebral bodies 
appeared intact with good alignment and normal disk space.  
The pertinent diagnosis was history of fracture of the 
transverse process of L3 with mild pain and discomfort.  

VA outpatient treatment records dated in May 1994 show that 
the veteran continued to complain of recurrent intermittent 
back pain, worse over the preceding 30 days.  There was no 
recent injury or heavy lifting.   Physical examination showed 
good flexion, without spasm.  Sensory was intact.  Straight 
leg raising was negative.  The pertinent assessment was 
history of arthritis with recurrent low back pain.  There was 
no evidence of neurologic problems.   

VA treatment records dated in December 1995 show that the 
veteran sought treatment for chronic low back pain that 
seemed to be progressing.  Physical examination revealed no 
spasm or tenderness; flexion was good.  Straight leg raising 
was negative.  Sensory was intact.  The pertinent assessment 
was arthritis/low back pain.  Correct posture, walking, etc. 
were discussed.  

The veteran was afforded a VA orthopedic examination in April 
1998; the examiner reviewed the claims folder.  The veteran 
reported that he had low back pain that was present to some 
degree almost all of the time, but it considerably lessened 
when he used analgesic medications.  The pain did not radiate 
into the buttocks or extremities.  He related that any 
significant activities, including bending, stooping, 
kneeling, getting up from a chair, twisting, lifting, or 
driving, had a tendency to increase the severity of back 
pain.  He occasionally wore a soft lumbar back support if he 
engaged in any significant lifting activities.  During the 
past 2 years, he missed about 3 days of work secondary to 
back discomfort.  His back did not limit his ability to walk 
approximately 1/2 mile daily or perform light household work 
chores and activities.  

Physical examination showed that the veteran walked with a 
normal gait pattern, without any evidence of significant back 
symptoms.  On standing, there was a slight flattening of the 
lumbar lordosis on the lateral viewing.  Forward flexion was 
to 40 degrees; the veteran was able to bring his fingertips 
within 10 inches of the floor.  He had complaints of mild 
discomfort at the terminal phase of this maneuver.  He was 
able to hyperextend from 0 to 10 degrees; bilateral lateral 
bending was to 30 degrees with complaints of mild discomfort; 
and bilateral rotation was to 45 degrees with complaints of 
mild back discomfort.  There was no evidence of true 
paralumbar muscle spasm.  There was mild tenderness to 
palpation in the iliolumbar regions, bilaterally.  Straight 
leg raising was to 80 degrees without significant discomfort.  
Knee and ankle jerks were graded as 2+, bilaterally.  Sensory 
testing was intact.  An X-ray of the lumbar spine showed loss 
of the disk space at the L1-L2 vertebral level with large 
anterior spurs being present at the same level; no other 
gross abnormalities were seen.  The diagnosis was lumbar 
spondylosis.  The examiner commented that the veteran's 
lumbar spine symptoms were mild in degree.  

On VA examination in February 1999, the examiner noted that 
the claims file was reviewed.  The veteran reported that he 
noticed an increase in low back pain over the past several 
months and it occurred on a daily basis depending on 
activities.  He described a moderate amount of fatigue and 
weakness in the low back.  If he sat for too long or if he 
twisted and turned, muscle spasm occurred.  Stooping, 
twisting or kneeling increased back pain.  Radicular 
components were denied, and the veteran had not had any 
numbness, tingling or other back problems.  

Physical examination revealed 2+ paraspinal spasm with mild 
tenderness to the posterior elements.  Good effort was noted 
during range of motion testing.  He had to flex his knees in 
order to fully forward flex his lumbar spine.  He complained 
of discomfort, but he was able to forward flex to 90 degrees; 
extension was to 20 degrees; side bending was to 20 degrees, 
bilaterally; and rotation was to 20 degrees in each 
direction.  There was no sciatic notch tenderness.  On 
repetitive forward flexion/extension testing, he fatigued 
quite easily and complained of pain.  Deep tendon reflexes 
were brisk.  Sensation was normal.  

X-rays demonstrated severe degenerative disk disease at the 
L1-L2 junction; this appeared to have a post-traumatic type 
appearance with some retropulsion of the posterior portion of 
the L1 vertebral body.  There was a moderate amount of 
sclerosis at the L1-L2 level consistent with a severe 
degenerative disk disease, and he also had mild degenerative 
disk disease at L2-L3 and L5-S1.  There did not appear to be 
any nonunion of a transverse process fracture and he assessed 
those to be healed.  There was narrowing of the spinal canal 
at the L1-L2 junction.  

The diagnoses were healed right L3-L4 transverse process 
fractures and post-traumatic/degenerative disk disease at L1-
L2, severe.  The examiner opined that the transverse process 
fractures healed and did not significantly impair back 
mechanics.  The examiner considered the degree of impairment 
to be moderate.   

The RO also obtained VA outpatient treatment records from the 
Victoria facility through August 1999.  Some of the records 
indicate treatment for back pain.  

Legal Criteria: The 1945 Schedule for Rating Disabilities 
will be used for evaluating the degree of disability in 
claims for disability compensation.   The provisions of the 
rating schedule represent the average impairment in earning 
capacity in civil occupations resulting from those 
disabilities, as far as practically can be determined.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology or it may be due to pain 
supported by adequate pathology.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as disabled.  38 C.F.R. § 4.40. 

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to less movement 
than normal, more movement than normal, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse.  For the purpose of rating disability from arthritis, 
the lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of lumbar spine motion which is: slight warrants a 
10 percent evaluation; moderate warrants a 20 percent 
evaluation, and; severe warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Intervertebral disc syndrome which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
warrants a 60 percent evaluation.  Intervertebral disc 
syndrome, which is severe with recurring attacks with 
intermittent relief warrants a 40 percent evaluation.  
Intervertebral disc syndrome which is moderate with recurring 
attacks warrants a 20 percent evaluation.  Intervertebral 
disc syndrome which is mild warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

A 100 percent disability evaluation is warranted for 
residuals of a vertebral fracture when there is cord 
involvement and the veteran is bedridden, or requiring long 
leg braces.  A 60 percent evaluation is warranted without 
cord involvement, but involving abnormal mobility and 
requiring a neck brace.  In all other cases of vertebral 
fractures rate with limited motion or muscle spasms, adding 
10 percent for demonstrable deformity of the vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).

Analysis:  In determining the proper rating to be assigned 
for a given disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  However, the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The RO rated the veteran's lumbar spine disability with 
reference to Diagnostic Code 5010-5293 reflective of moderate 
impairment warranting a 20 percent evaluation.  As noted 
above, arthritis is rated based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  Under 
Diagnostic Code 5292, which provides for the evaluation of 
limitation of motion of the lumbar spine, severe limitation 
warrants a 40 evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5292.  Additionally, in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court)  held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered, as contemplated under 38 C.F.R. §§ 4.40, 4.45, 
4.59.

The Board, in this case, does not find that the record 
supports a conclusion that the veteran's low back disability 
results in severe limitation of motion.  While the veteran 
sought treatment for low back problems with VA, the clinical 
records generally show that flexion was "good" (1992, May 
1994, December 1995) and no examiner described a "severe" 
restriction of motion.  When the veteran was afforded VA 
examination in June 1993, the examiner noted the degrees of 
low back motion, but the final diagnoses did not include 
reference to any limitation though mild pain was noted.  

The veteran was accorded another VA examination in April 
1998, during which the examiner was aware of the veteran's 
problems with pain.  While mild back discomfort was noted 
during range of motion testing, the examiner's conclusion was 
that the veteran's lumbar spine symptoms were mild in degree.  
A further examination was provided in February 1999 in order 
for the examiner to specifically consider the effects of pain 
on the veteran's functional ability.  After physical 
examination, including review of radiographic studies, the 
examiner's opinion was that the degree of impairment was 
moderate.  

The Board has reviewed the opinions of the examiners and 
notes that no examiner has provided an opinion that severe 
limitation of motion has resulted from the veteran's low back 
disability.  Further, the examiners sought to consider the 
effects of pain.  In light of the consistency in the record 
and the absence of medical data showing severe limitation of 
motion, an increased rating is not warranted on the basis of 
Code 5010-5292.  

The veteran's back disability is also rated under Diagnostic 
Code 5293.  Under this Code, intervertebral disc syndrome, 
which is severe with recurring attacks with intermittent 
relief, warrants a 40 percent evaluation.  In the course of 
the appeal, the examiners recorded any abnormal neurologic 
findings (or lack thereof).  As of VA examination of June 
1993, there was no sensory deficit; straight leg raising was 
negative at 75 degrees, bilaterally; and knee and ankle jerks 
were present.  Similar findings were observed in May 1994, 
December 1995, April 1998 and February 1999.  As discussed 
above, the examiners, at worst, characterized the veteran's 
low back impairment as moderate.  In view of the lack of 
abnormal medical findings and supporting opinions, the Board 
concludes that the 20 percent evaluation for moderate 
impairment is appropriate.  

Another consideration for a higher evaluation involves 
Diagnostic Code 5285, under which a 60 percent rating is 
assigned when there is no cord involvement, but there is 
abnormal mobility and the requirement of a neck brace.  The 
medical evidence of record does not demonstrate that there is 
abnormal mobility of the spine that requires the veteran to 
wear a neck brace.  Consequently, this particular aspect of 
Code 5285 does not yield a higher rating.  Another aspect of 
Code 5285 provides for adding 10 percent for demonstrable 
deformity of the vertebral body.  During the pendency of the 
appeal, numerous X-ray studies were obtained.  Significantly, 
the examiner in 1999 stated that the transverse fractures 
were healed.  That is, there were no findings of demonstrable 
deformity of the vertebral body associated with the past 
fracture.  Thus, an additional 10 percent under Code 5285 is 
not warranted.  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  Under Diagnostic Code 5003-5010, arthritis is to 
be rated according to limitation of motion of the body part 
affected.  Diagnostic Code 5293, which does not expressly 
refer to limitation of motion, has been held to involve 
limitation of range of motion. VA O.G.C. Prec. 36-97 
(December 12, 1997).  Since a separate rating must be based 
upon additional disability, to assign a separate rating for 
the veteran's low back disorders would violate the 
regulations prohibiting the pyramiding of various diagnoses 
of the same disability.  38 C.F.R. § 4.14 (1998); see VA 
O.G.C. Prec. 23-97; see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994) (a separate rating may be granted for a 
"distinct and separate" disability' that is, "when none of 
the symptomatology...is duplicative...or overlapping.").
  

ORDER

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a fracture of the transverse process of the 
third lumbar (L3) vertebra, with radiographic evidence of 
degenerative arthritis is denied.


		
	M. Sabulsky 
	Member, Board of Veterans' Appeals

